        Case 2:21-mc-00024-SPL Document 1 Filed 05/21/21 Page 1 of 6




 1    Larry J. Wulkan (021404)
      STINSON LLP
 2    1850 North Central Avenue, Suite 2100
      Phoenix, Arizona 85004-4584
 3    Tel: (602) 279-1600
      Fax: (602) 240-6925
 4    Email: larry.wulkan@stinson.com
      Attorneys for Non-Party Witnesses Colleen Root and Hilary Baldwin
 5
 6
 7                           IN THE UNITED STATES DISTRICT COURT
 8                                   FOR THE DISTRICT OF ARIZONA
 9    Federal Trade Commission,                      No.
10                              Plaintiff.           MOTION TO QUASH SUBPOENAS
                                                     ISSUED TO NON-PARTY
11    v.                                             WITNESSES COLLEEN ROOT
                                                     AND HILARY BALDWIN
12    Illumina, Inc, and Grail, Inc.
                                                     -AND-
13                              Defendants.
                                                     MOTION FOR A PROTECTIVE
14                                                   ORDER
15
16            Non-party witnesses Colleen Root and Hilary Baldwin—who are both Arizona

17 residents—move to quash subpoenas that have been issued which compel their attendance
18 for a deposition in a California matter. The subpoenas should be quashed because the
19 testimony sought from Ms. Root and Ms. Baldwin is not relevant, imposes an undue
20 burden on them and is not otherwise proportional to the needs of the case. A protective
21 order should be entered precluding their depositions.
22 I.         DEFENDANTS IN A CALIFORNIA CASE HAVE SUBPOENAED
              ARIZONA RESIDENTS TO APPEAR IN A MATTER THEY KNOW
23            NOTHING ABOUT.
24            In the underlying matter, the Federal Trade Commission has sued Defendants

25 Illumina, Inc. and Grail, Inc., seeking to enjoin their prospective merger (the “Lawsuit”).
26 A redacted copy of the Lawsuit is attached as Exhibit A. In the Lawsuit, the Defendants
27 purportedly served Ms. Root and Ms. Baldwin with subpoenas to testify at a deposition
28

     CORE/3515702.0004/166915120.3
        Case 2:21-mc-00024-SPL Document 1 Filed 05/21/21 Page 2 of 6




 1 which is currently scheduled to take place on June 1 and 2, 2021. Neither Ms. Root,
 2 Ms. Baldwin, nor their employer—Caris Life Sciences, Inc. (“Caris”)—is a party to the
 3 Lawsuit. Copies of the subpoenas are attached as Exhibit B.1 Neither Ms. Root nor Ms.
 4 Baldwin know anything relating to the Defendants’ contemplated merger and otherwise
 5 have no interest in the Lawsuit or the issues and claims raised therein. 2
 6            While Caris does not appear to be mentioned by name in the redacted Lawsuit (it
 7 does not have access to the unredacted pleading), the Defendants have stated in written
 8 discovery requests, and related correspondence, that they seek information related to the
 9 FTC’s allegation that: “Caris [] expect[s] to launch NGS-based colorectal cancer early
10 detection tests as first steps towards developing MCED tests that would compete with
11 Grail’s Galleri test.”3 Neither Ms. Root nor Ms. Baldwin have any knowledge or
12 information bearing on this allegation.4
13            Ms. Root holds the position of Senior Manager Supply Chain at Caris. She handles
14 procurement for Caris and helps coordinate and facilitate Caris’s purchase of office and
15 laboratory supplies, and then tries to negotiate the best price when placing such purchase
16 orders.5 The Defendants have represented that they want to ask Ms. Root and Ms. Baldwin
17 about a supply agreement between Illumina and Caris – an agreement that has not been
18 fully negotiated or executed by the parties.6 While Ms. Root may have engaged in some
19 routine discussions with Illumina personnel about a prospective supply agreement that is
20
   1
     While Ms. Root was served at her home, Ms. Baldwin is not aware of ever having been
21 served with the subpoena. Defendants’ counsel has represented that both have been
   personally served. Counsel for Caris, Ms. Root and Ms. Baldwin have requested and are
22 awaiting receipt proof of such service.
   2
     See Declaration of Hilary Baldwin, generally, a true and correct copy of which is
23 attached as Exhibit D; Declaration of Colleen Root, generally, a true and correct copy of
   which is attached as Exhibit E.
24 3 Defendants’ Subpoena to Produce Documents, Information, or Objects (“Defendants’
   Document Subpoena”) at Request for Production No. 4, a true and correct copy of which
25 is attached at Exhibit C. Brackets and ellipses are in the original discovery requests and
   communications from the defendants. The undersigned does not know what has been
26 omitted.
   4
     See Exhibit D at ¶¶ 2-4; Exhibit E at ¶¶ 2-4.
27 5 See Exhibit E at ¶ 5.
   6
     See Exhibit D at ¶5; Exhibit E at ¶5.
28
                                               2
     CORE/3515702.0004/166915120.3
          Case 2:21-mc-00024-SPL Document 1 Filed 05/21/21 Page 3 of 6




 1 not in place, she possesses no unique and relevant information or knowledge that is not
 2 otherwise obtainable from Illumina and its employees, including Wilson Braulio,
 3 Charmaine D’Souza, and Stephani Abernathy.7
 4            Ms. Baldwin is Caris’s Director of Regulatory Affairs and has never been served
 5 with a Subpoena.8 She oversees Caris’s FDA submissions.9 It is unclear how or why
 6 Caris’s FDA submissions bear any relevance on the Defendants’ contemplated merger,
 7 or why the Defendants cannot otherwise obtain such information from less burdensome
 8 sources, including from the FDA, other publicly available sources, or the FTC as it relates
 9 to its Lawsuit.
10            On the other hand, Dr. David Spetzler is Caris’s President and Chief Scientific
11 Officer. He previously gave testimony to the FTC during an investigational hearing. Caris
12 has agreed to permit the Defendants to take Dr. Spetzler’s deposition in this case. Unlike
13 Ms. Root and Ms. Baldwin, Dr. Spetzler may have knowledge relating to the lone FTC
14 allegation on which the Defendants have relied in seeking discovery from Caris: “Caris
15 [] expect[s] to launch NGS-based colorectal cancer early detection tests as first steps
16 towards developing MCED tests that would compete with Grail’s Galleri test.” See
17 Exhibit C at Request for Production No. 4.
18 II.        THE COURT SHOULD QUASH THE SUBPOENAS
19            A court has the inherent power to control discovery and thus has broad discretion
20 to quash a subpoena seeking information from a non-party that is irrelevant, duplicative,
21 or burdensome. See Roosevelt Irrigation Dist. v. Salt River Project Agricultural
22 Improvement, No. 2:10-CV-00290-DAE-BGM, 2006 WL 159842 at *2, 3 (D. Ariz. Jan.
23 14, 2016); Klungvedt v. Unum Group, No. 2:12-cv-00651-JWS, 2013 WL 551473 at *2
24 (D. Ariz. Feb. 13, 2013). According to the Ninth Circuit, a district court may “limit
25 discovery to protect a party or person from annoyance, embarrassment, oppression, or
26
     7
         See Exhibit E at ¶5.
27   8
         See Exhibit D at ¶6, and Exhibit 1 thereto.
     9
         See Exhibit D at ¶¶ 1, 5.
28
                                                       3
     CORE/3515702.0004/166915120.3
        Case 2:21-mc-00024-SPL Document 1 Filed 05/21/21 Page 4 of 6




 1 undue burden and expense. Discovery restrictions may be even broader where the target
 2 is a non-party.” Shieh v. Ebershoff, 15 F.3d 1089 at *1 (9th Cir. 1993) (internal quotations
 3 omitted) (emphasis added).
 4            In assessing the propriety of subpoenas directed at non-party witnesses, courts are
 5 instructed to “balance the relevance of the discovery sought, the requesting party’s need,
 6 and the potential hardship to the party subject to the subpoena.” Cheatwood v. Christian
 7 Bros. Servs., No.2:16-cv-2946-HRH, 2018 WL 287389 at *2 (D. Ariz. Jan.4, 2018).
 8 Courts in this district have observed that: “The standards for nonparty discovery . . .
 9 require a stronger showing of relevance than for simple party discovery.” Williams v.
10 Khan, No. CV-17-00029-TUC-BPV, 2018 WL 2240261 at *5 (D. Ariz. May 15, 2018)
11 (ellipses in original). Where, as here, the discovery sought from a non-party can be
12 obtained from another source that is more convenient, less burdensome and less
13 expensive, courts are obligated to limit the discovery sought. See Sol v. Whiting, No. CV-
14 10-01061-PHX-SRB, 2013 WL 12098752 at *5 (D. Ariz. Dec. 11, 2013). Whether a
15 subpoena subjects a witness to undue burden generally raises a question of the subpoena's
16 reasonableness, which “requires a court to balance the interests served by demanding
17 compliance with the subpoena against the interests furthered by quashing it.” 9A
18 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND
19 PROCEDURE § 2463 (2d ed.1995). “[T]his balance of the subpoena's benefits and
20 burdens calls upon the court to consider whether the information is necessary and
21 unavailable from any other source.” Id.
22            Defendants cannot show that either Ms. Root or Ms. Baldwin possess knowledge
23 or information relating to anything having to do with the Lawsuit. They certainly cannot
24 show that Ms. Root or Ms. Baldwin has any knowledge or information that is somehow
25 unique or non-duplicative of that which Dr. Spetzler may possess and will testify about.
26            Likewise, the Defendants cannot show that Ms. Root or Ms. Baldwin supposed
27 knowledge about any yet-to-be-negotiated supply agreement with Illumina, or any
28
                                                   4
     CORE/3515702.0004/166915120.3
        Case 2:21-mc-00024-SPL Document 1 Filed 05/21/21 Page 5 of 6




 1 associated “regulatory issues,” is compellingly relevant and necessary so as to offset the
 2 burden, expense, hardship, and inconvenience imposed by requiring Ms. Root or Ms.
 3 Baldwin to sit for a deposition. Indeed, information relating to any purported or
 4 prospective supply agreement between Illumina and Caris can be obtained from a much
 5 less burdensome source – from Illumina’s own employees.
 6            Because the testimony sought from Ms. Root or Ms. Baldwin is not relevant,
 7 imposes an undue burden on Ms. Root or Ms. Baldwin, and is not otherwise proportional
 8 to the needs of the case, the Court should quash the subpoenas directed at them and enter
 9 an order protecting them from having to give depositions in this case.
10                                          Certification
11            Pursuant LRCiv. 7.2(j), the undersigned certifies that, after telephonic and email
12 conversations on the subject, despite sincere efforts to do so, counsel for Caris, Ms. Root
13 and Ms. Baldwin (C. Scott Jones) has communicated with the Defendants’ counsel and
14 has been unable to satisfactorily resolve the matter raised herein.
15            RESPECTFULLY SUBMITTED this 21st day of May, 2021.
16
                                                       STINSON LLP
17
18                                              By:    /s/ Larry J. Wulkan
                                                       Larry J. Wulkan
19                                                     1850 North Central Avenue, Suite 2100
                                                       Phoenix, Arizona 85004-4584
20                                                     Attorneys for Plaintiffs.
21 COPY served via U.S. Mail this
   _21st_ day of May 2021, to:
22
   Sharonmoyee Goswami
23 Cravath Swaine & Moore, LLP
   825 8th Avenue
24 New York, NY 10019
   sgoswami@cravath.com
25
   Michael G. Egge
26 Marguerite M. Sullivan
   Latham & Watkins, LLP
27 555 Eleventh Street, N.W.
   Washington, D.C. 20004
28
                                                  5
     CORE/3515702.0004/166915120.3
        Case 2:21-mc-00024-SPL Document 1 Filed 05/21/21 Page 6 of 6




  Michael.Egge@LW.com
1 Marguerite.Sullivan@LW.com
  Susan Musser
2 Federal Trade Commission
  600 Pennsylvania Avenue, N.W.
3 Washington, D.C. 20580
4
                                          By: /s/ Kathleen Kaupke
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          6
     CORE/3515702.0004/166915120.3
